                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Mykeal Jovan Greene                                              Docket No. 4:10-CR-105-1FL

                               Petition for Action on Supervised Release

COMES NOW Scott Plaster, U.S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of Mykeal Jovan Greene, who, upon an earlier plea of guilty to
Conspiracy to Distribute and Possess With the Intent to Distribute 50 Grams or More of Cocaine Base
(Crack), was sentenced by the Honorable Louise W. Flanagan, U.S. District Judge, on May 7, 2013, to the
custody of the Bureau of Prisons for a term of 108 months. It was further ordered that upon release from
imprisonment the defendant be placed on supervised release for a period of 60 months. On February 6,
2015, the defendant’s custodial sentence was reduced from 108 months to 86 months imprisonment in the
custody of the Bureau of Prisons.

    Mykeal Jovan Greene was released from custody on April 14, 2017, at which time the term of
supervised release commenced. A Violation Report was submitted to the court on September 28, 2017,
advising of the defendants use of marijuana in July and August 2017. Supervision was continued pending
the defendant’s participation in mental health and substance abuse treatment. On November 9, 2017, a
Motion for Revocation was filed, alleging four violations of supervised release. The defendant’s supervised
release was revoked on December 7, 2017, and he was sentenced to “time served” followed by 52 months
of supervised release, under the same conditions previously imposed, along with a special condition that
the defendant enter and successfully complete the Fellowship Home of Raleigh Recovery Program.

    Greene was released from custody on December 7, 2017, at which time the second term of supervised
release commenced. A Motion for Revocation was filed on March 27, 2018, alleging three violations of
supervised release. At the revocation hearing on May 24, 2018, the motion for revocation was denied based
upon positive strides the defendant had made, and the court continued the defendant on supervised release.
The defendant was also ordered to enter and successfully complete the Fellowship Home of Raleigh
recovery program, and until such time that he could re-enter the program, he was ordered to adhere to a
curfew with location monitoring. Greene re-entered Fellowship Home of Raleigh on May 29, 2018.

    On June 5, 2018, a Violation Report was forwarded to the court which advised of the defendant’s arrest
for the offenses of Trafficking in Cocaine and Conspire to Traffic in Cocaine. This also resulted in the
defendant’s removal from Fellowship Home of Raleigh. Supervision was continued pending receipt of
information from local law enforcement. A Status Report was submitted to the court on August 24, 2018,
updating the court on the defendant’s progress and participation in another treatment program, in addition
to some of the circumstances surrounding the defendant’s aforementioned arrest. It was recommended the
defendant’s supervision continue pending a disposition of the charges in state court. Those charges are still
pending.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: The defendant failed to submit to urinalysis testing in October 2018, as part of his
participation in the Surprise Urinalysis Program. When instructed to report to the probation office on
November 1, 2018, by 4:15 p.m. to submit to testing, he reported at 5:00 p.m. and submitted a diluted
specimen. He was instructed to return the following day to submit another test, and he failed to report as
directed. The defendant also failed to submit to testing on November 27 and December 20, 2018. On
November 5 and November 29, 2018, the defendant submitted diluted urine specimens. On December 4,
2018, the defendant submitted a urine sample that returned positive for the presence of marijuana. When
Mykeal Jovan Greene
Docket No. 4:10-CR-105-1FL
Petition For Action
Page 2


confronted with the result on December 20, 2018, the defendant stated he used on Thanksgiving with his
brothers. Since December 2017, the defendant has been in some form of recovery house for approximately
eight (8) months. It appears the defendant has had difficulty transitioning to independent living, including
his relationships with others. In lieu of returning to court, it is recommended the defendant be given one
more opportunity to comply with the conditions of supervision by modifying the conditions to include
participation in a cognitive behavioral program as directed by the probation office. This will afford the
defendant the chance to continue to work on his thought patterns, decision making skills, and assist the
defendant with setting and achieving realistic goals. The defendant signed a Waiver of Hearing agreeing to
the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall participate in a cognitive behavioral program as directed by the probation office.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


/s/ Michael C. Brittain                              /s/ Scott Plaster
Michael C. Brittain                                  Scott Plaster
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     310 New Bern Avenue, Room 610
                                                     Raleigh, NC 27601-1441
                                                     Phone: 919-861-8808
                                                     Executed On: January 04, 2019

                                       ORDER OF THE COURT

                                 7th
Considered and ordered this _________              January
                                         day of ____________________, 2019, and ordered filed and
made a part of the records in the above case.

________________________________
Louise W. Flanagan
U.S. District Judge
